Title: Amendments to a Bill concerning the Keeping of Roads and Bridges, [April?] 1772
From: House of Burgesses
To: 


                    
                        [April 1772?]
                    
                    Whereas it is sometimes requisite for the public convenience that roads should be opened thro’ the lands and plantations of others, whereby the proprietors not only lose the use of the lands occupied by such road but also are often obliged to make and keep up fences on each side thereof, and it is just that they should receive compensation for the same Be it therefore enacted by the Governor Council and Burgesses of this present General Assembly and it is hereby enacted by authority of the same that upon the return of the persons appointed to view and report the conveniences and inconveniences of any public road proposed, if the court shall be of opinion that such road may be convenient, they shall if required by the proprietor or proprietors of the lands thro’ which such road is proposed  to be opened, order a writ to be issued in the nature of an Ad quod damnum to the sheriff of their county commanding him to enquire by the oath of good and lawful men of his said county to what damage or prejudice of such proprietor or proprietors so requesting such writ it will be if the said road shall be established: and upon return of the inquisition if the court shall be of opinion that such road ought to be established, then it shall and may be lawful for the justices of the said court, and they are hereby required, at the next laying of their county levy, to levy and pay to the proprietor or proprietors at whose instance such writ of Ad quod damnum was issued the damages found for him or them in such inquisition: and where the lands of any person or persons are so situated that convenient ways from them may not be had to Courthouse, churches and mills without passing thro’ the lands of others it shall and may be lawful on the petition of such person or persons for the court of the county wherein such private way is proposed to order a view thereof; and on the return of the viewers, if the court in their discretion shall be of opinion that such private way ought to be allowed they shall direct of what breadth the same shall be, and, where it is to pass thro’ any inclosed grounds, whether the proprietor of such inclosed grounds shall keep gates or lanes through the same, and also shall order a writ or writs of Ad quod damnum to issue and such other proceedings to be had as is before directed in the case of public roads, which writ or writs and other proceedings shall be at the proper cost and charges of the petitioner or petitioners. And if on the return of the inquisition or inquisitions or at any time withinmonths after, the petitioner or petitioners shall pay to the person or persons thro whose lands the said private way shall be allowed, the damages found for them respectively in the inquisition or inquisitions together with his and their lawful costs the said private way shall be established. Provided alwais that where any way private or public shall be petitioned for, one month’s notice thereof shall be given to the several proprietors of the land thro’ which it is proposed to pass if they be resident within this colony, or if they be not resident therein, then to their attorney or agent if any be to be found.
                    And be it further enacted by the authority aforesaid that where it shall be necessary to make any causeway in […] within the body of a county which would be too great a burthen for the overseer and his assistants, the court of that county wherein such causeway shall be wanting is hereby empowered and required to contract and agree  for the making and repairing thereof and to levy the charge in their county levy.
                    And whereas one [act of the general assembly, made in the third year of his present majesty’s reign, intituled An act for the more effectual keeping the public roads and bridges in repair, which was continued and amended by another act, made in the seventh year of his said majesty’s reign, expired on the sixteenth day of December, in the year one thousand seven hundred and seventy one, and it is necessary and expedient that the same should be revived: Be it therefore enacted] by the authority aforesaid, [That the said recited acts, of the third and seventh years of his present majesty’s reign,] together with this act, [shall be revived, and shall continue and be in force, from and after the passing hereof, for and during the term of two years, and from thence to the end of the next session of assembly.]
                